            Case 3:20-cv-00203-JPW Document 1 Filed 02/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                    *
JENNIFER BARON,                                     *
                                                    *
                   Plaintiff,                       *
                                                    *
       v.                                           *   CIVIL ACTION NO.: __________
                                                    *
DISCOVER BANK,                                      *
                                                    *
                   Defendant.                       *
                                                    *
*      *       *       *        *    *       *      *    *       *      *       *      *       *

                                    NOTICE OF REMOVAL

       Defendant Discover Bank (“Discover”), by its undersigned counsel, Ballard Spahr LLP,

hereby provides notice pursuant to 28 U.S.C. §§ 1441 and 1446 of the removal of the above-

captioned case from the Luzerne County Court of Common Pleas to the United States District

Court for the Middle District of Pennsylvania. As grounds for removal, Discover states as follows:

                                          Background

       1.      On or about January 23, 2020, Plaintiff Jennifer Baron (“Plaintiff”) filed a

Complaint in the Luzerne County Court of Common Pleas (the “Complaint”). A true and correct

copy of the Complaint is attached as Exhibit A.

       2.      Plaintiff’s Complaint alleges a cause of action under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq.

       3.      On January 29, 2020 Plaintiff served Discover with process.

       4.      Discover has not yet answered, moved, or otherwise responded to the Complaint in

the State Court Action.
            Case 3:20-cv-00203-JPW Document 1 Filed 02/05/20 Page 2 of 3




                                  Federal Question Jurisdiction

       5.      This Court has original jurisdiction under 28 U.S.C. § 1331 as Plaintiff alleges

violations of a claim or right arising under the laws of the United States.

       6.      Specifically, Plaintiff’s Complaint alleges, inter alia, violations of the TCPA.

       7.      Therefore, this action is subject to removal pursuant to 28 U.S.C. §§ 1331, 1441, and

1446 at the request of Discover, because Plaintiff’s claims arise under the laws of the United States.

                                               Venue

       8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a)

because the United States District Court for the Middle District of Pennsylvania embraces the

place where this action is pending, the Luzerne County Court of Common Pleas.

                                     Procedural Compliance

       9.      Removal of this action is timely. 28 U.S.C. § 1446(b)(1) provides that, “[t]he notice

of removal of a civil action or proceeding shall be filed within thirty days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based[.]” This Notice of Removal is being filed

with the United States District Court for the Middle District of Pennsylvania within thirty (30)

days after Discover first received notice of the filing of the Complaint.

       10.     Discover attaches to this Notice of Removal as Exhibit A, and incorporates by

reference, a copy of Plaintiff’s Complaint. The Complaint is the only form of “process, pleadings

or orders” obtained by Discover in this action. See 28 U.S.C. § 1446(a).

       11.     Discover is serving contemporaneously with this filing a copy of this Notice of

Removal upon Plaintiff. Discover will also file with the Clerk for the Luzerne County Court of

Common Pleas a Notice of Filing of Notice of Removal, as required by 28 U.S.C. § 1446(d).




                                                  2
          Case 3:20-cv-00203-JPW Document 1 Filed 02/05/20 Page 3 of 3




       12.     By filing a Notice of Removal in this matter, Discover does not waive its right to

object to service of process, the sufficiency of process, jurisdiction over the person, or venue. No

admission of fact, law, or liability is intended by this Notice, and Discover specifically reserves

the right to assert any defenses and/or objections to which it may be entitled.

       13.     Based upon the foregoing, this Court has jurisdiction over this matter pursuant to

28 U.S.C. § 1331, and this action is properly removed to this Court.

       WHEREFORE, Discover Bank hereby gives notice that the above-captioned action,

currently pending in the Luzerne County Court of Common Pleas, is hereby removed to this Court.



                                                      Respectfully submitted,


                                                     BALLARD SPAHR LLP


 Dated: February 5, 2020                             /s/ Daniel JT McKenna
                                                     Daniel JT McKenna
                                                     Ballard Spahr LLP
                                                     1735 Market St, 51st Floor
                                                     Philadelphia, PA 19103
                                                     T: 215.864.8358
                                                     F: 215.864.8999
                                                     mckennad@ballardspahr.com

                                                     Counsel for Discover Bank




                                                 3
